DETAILED ACTION

1.	
This is in reply to an application filed on 08/18/2020. Claims 1-18 are pending examination.

2. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	Note claims 7-12 are directed to patent eligible subject matter. The specification of the instant application discloses that the computer readable storage medium excludes the propagated data signal (see par 0034).

4.	Note a message was left on 02/08/22 to Robert A. Voigt (Reg. No. 47,159) at 512-370-2832 to discuss amendments to claims 1-18 to overcome the bellow issues. No response has been received as of 02/25/22.

5. Note Prior arts do not read on the limitations of claims 1-18.


6.
Claim Objection
Claims 1, 7 and 13 are objected to, because these claims have typographical errors. The examiner suggests the following correction: Replacement of “a first and a second ciphertext” with “a first and a second ciphertexts”.

7.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7 and 13:
Replacement of “the programming instructions” with “programming instructions”.

































Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYOUB ALATA/Primary Examiner, Art Unit 2494